USDC IN/ND case 1:20-cv-00087-JVB-SLC document 31 filed 07/26/21 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

RANDALL L. DUDLEY,                                )
          Plaintiff,                              )
                                                  )
       v.                                         )    CAUSE NO.: 1:20-CV-87-JVB-SLC
                                                  )
KILOLO KIJAKAZI, Acting Commissioner              )
of the Social Security Administration,            )
               Defendant.                         )

                                             ORDER

       This matter is before the Court on a Complaint [DE 1] filed on February 2, 2020, and a

Brief in Support of Plaintiff’s Complaint to Review Decision of Commissioner of Social Security

Administration [DE 24] filed on December 19, 2020. The Court referred this case to Magistrate

Judge Susan Collins for a report and recommendation under 28 U.S.C. § 636(b)(1)(B), Federal

Rule of Civil Procedure 72(b), and Local Rule 72-1. [DE 7]. Judge Collins issued her Report and

Recommendation on July 9, 2021. [DE 30]. The parties were given notice that they had fourteen

days in which to file objections to the report and recommendation. No party has filed objections.

       Judge Collins recommends that the Court reverse the Commissioner’s decision to deny

Plaintiff disability insurance benefits and remand this case to the Commissioner for further

proceedings. In brief, Judge Collins found that the ALJ failed to account for Plaintiff’s marked

limitations in concentration, persistence, and pace.

       Having reviewed the report and recommendation, the Court finds no clear error. Therefore,

noting the lack of objection, the Court hereby ADOPTS in its entirety Judge Collins’s Report and

Recommendation [DE 30] and incorporates the Report and Recommendation into this Order.

Accordingly, the Court GRANTS the relief requested in the Brief in Support of Plaintiff’s

Complaint to Review Decision of Commissioner of Social Security Administration [DE 24],
USDC IN/ND case 1:20-cv-00087-JVB-SLC document 31 filed 07/26/21 page 2 of 2


REVERSES the final decision of the Commissioner of Social Security, and REMANDS this

matter for further proceedings consistent with this Order and the incorporated Report and

Recommendation of Judge Martin.

      SO ORDERED on July 26, 2021.

                                            s/ Joseph S. Van Bokkelen
                                            JOSEPH S. VAN BOKKELEN, JUDGE
                                            UNITED STATES DISTRICT COURT
